



Exhibit 10.1


THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


This Third Amendment to Amended and Restated Credit Agreement (this “Third
Amendment”) is entered into as of April 15, 2016 (the “Third Amendment Effective
Date”), by and among Denbury Resources Inc., a Delaware corporation
(“Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent
(“Administrative Agent”), and the financial institutions party hereto as Lenders
(hereinafter collectively referred to as the “Executing Lenders”, and each
individually, an “Executing Lender”).


W I T N E S S E T H


WHEREAS, Borrower, Administrative Agent, the other agents party thereto and
Lenders are parties to that certain Amended and Restated Credit Agreement dated
as of December 9, 2014 (as amended, supplemented or otherwise modified prior to
the date hereof, the “Credit Agreement”; unless otherwise defined herein, all
terms used herein with their initial letter capitalized shall have the meaning
given such terms in the Credit Agreement, including, to the extent applicable,
after giving effect to the amendments set forth in Section 1 of this Third
Amendment);


WHEREAS, pursuant to the Credit Agreement, Lenders have extended credit in the
form of Loans to Borrower and provided certain other credit accommodations to
Borrower;


WHEREAS, Borrower has requested that Lenders amend certain provisions contained
in the Credit Agreement as more specifically provided for herein; and


WHEREAS, subject to and upon the terms and conditions set forth herein,
Executing Lenders have agreed to enter into this Third Amendment to amend
certain provisions of the Credit Agreement as more specifically provided for
herein.


NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and Executing Lenders hereby agree as follows:


Section 1.Amendments to Credit Agreement. In reliance on the representations,
warranties, covenants and agreements contained in this Third Amendment, and
subject to the satisfaction or waiver of the conditions precedent set forth in
Section 4 hereof, the Credit Agreement shall be amended effective as of the
Third Amendment Effective Date in the manner provided in this Section 1.


1.1Additional Definitions. Section 1.1 of the Credit Agreement shall be amended
to add thereto in alphabetical order the following definitions, which shall read
in full as follows:


“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.


“EEA Financial Institution” shall mean (a) any institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.






- 1 -



--------------------------------------------------------------------------------






“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Intercreditor Agreement” shall mean each intercreditor agreement entered into
among the Borrower, the Administrative Agent and the applicable lender, holder,
agent, collateral agent, trustee or other representative of the lenders or
holders of any Permitted Junior Lien Debt which shall be in form and substance
satisfactory to the Administrative Agent and the Majority Lenders in their sole
discretion, in each case, as the same may be amended, modified, supplemented or
restated from time to time in accordance with the terms thereof.


“Permitted Junior Lien Debt” shall mean Indebtedness issued or incurred by the
Borrower or a Guarantor that (a) shall be secured solely by Liens on property or
assets (whether real, personal, or mixed, tangible or intangible) upon which
there exists first priority Liens (subject only to Permitted Liens) in favor of
the Administrative Agent and which Liens are at all times subject to the terms
and conditions of an Intercreditor Agreement, (b) shall not mature prior to the
date that is 91 days following the Maturity Date (as such term is defined herein
at the time of the incurrence of such Indebtedness); and (c) the covenants
(other than financial covenants, for which the proviso in this clause (c)
applies), events of default, guarantees and other terms of such Indebtedness
(other than interest rate, fees, funding discounts and redemption or prepayment
premiums determined by the Borrower to be “market” rates, fees, discounts and
premiums at the time of issuance or incurrence of any such Indebtedness), taken
as a whole, are determined by the Borrower to be “market” terms on the date of
issuance or incurrence and in any event are not, in the aggregate, materially
more restrictive on the Borrower and its Restricted Subsidiaries than the terms
of this Agreement as in effect at the time of such issuance or incurrence;
provided, that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent at least five Business Days prior to the execution
of the definitive financing documentation governing such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirements of this clause (c) shall be conclusive evidence that
such terms and conditions satisfy such foregoing requirements; provided, that,
in no event shall documentation related to such Indebtedness contain financial
covenants requiring the maintenance or incurrence testing of any ratio or amount
that are more onerous or restrictive to the Borrower than those contained in
this Agreement (other than (i) an asset coverage test that is customary for
similar junior lien term loans of like tenor and amount and (ii) covenants that
require the achievement of a financial performance standard solely as a
condition to taking specified voluntary actions).


“Permitted Junior Lien Debt Documents” shall mean each credit agreement, loan
agreement, promissory note, indenture or other agreement governing Permitted
Junior Lien Debt, all guarantees of Permitted Junior Lien Debt and all notes,
security agreements, pledge agreements, collateral assignments, mortgages,
control agreements or other grants of or transfers for security, and any other
agreements, documents or instruments executed and delivered by any Credit Party
in connection with, or pursuant to, the issuance or incurrence of Permitted
Junior Lien Debt.


“Permitted Junior Lien Debt Principal Amount” shall mean, at any time, the
aggregate principal amount of all Permitted Junior Lien Debt issued or incurred
at such time, which for the avoidance of doubt shall expressly exclude (a) the
amount of any paid in kind interest added to the principal amount of any
Permitted Junior Lien Debt following its issuance and (b) the positive
difference, if any, between the carrying amount of any Permitted Junior Lien
Debt and the principal amount at issuance of such Permitted Junior Lien Debt as
a result of the application of ASC 470-60 as of any date of determination.


“Third Amendment” shall mean that certain Third Amendment to Amended and
Restated Credit Agreement dated as of the Third Amendment Effective Date among
the Borrower, the Guarantors, the Administrative Agent and the Lenders party
thereto.


“Third Amendment Effective Date” shall mean April 15, 2016.






- 2 -



--------------------------------------------------------------------------------






“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.


1.2Restatement of Definitions. The definitions of “Collateral Coverage Minimum”,
“Commitment”, “Consolidated Interest Charges”, “Consolidated Total Debt”,
“Credit Documents” and “Subordinated Indebtedness” contained in Section 1.1 of
the Credit Agreement shall be amended and restated to read in full as follows:


“Collateral Coverage Minimum” shall mean, at any time, an amount of Mortgaged
Properties having a PV-9 value equal to 90% of the PV-9 of all Borrowing Base
Properties at such time; provided that during any Investment Grade Period, the
Collateral Coverage Minimum shall mean an amount of Mortgaged Properties having
a PV-9 value equal to $0.


“Commitment” shall mean, (a) with respect to each Lender that is a Lender on the
Third Amendment Effective Date, the amount set forth opposite such Lender’s name
on Schedule 1.1(a) as such Lender’s “Commitment” (as amended by any Incremental
Agreement) and (b) in the case of any Lender that becomes a Lender after the
Third Amendment Effective Date, (i) the amount specified as such Lender’s
“Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Commitment or (ii) the amount specified in
Schedule 1.1(a) as amended by any Incremental Agreement; in each case, as the
same may be changed from time to time pursuant to terms of this Agreement. The
aggregate amount of the Commitments as of the Third Amendment Effective Date is
$1,050,000,000.


“Consolidated Interest Charges” shall mean, for any period, without duplication,
for the Borrower and its Restricted Subsidiaries on a consolidated basis, the
sum of (a) all interest expense of the Borrower and its Restricted Subsidiaries
for such period in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP (but excluding
amortization of debt discount and issuance cost, any write-off of debt issuance
cost and any paid in kind interest added to the principal amount of any related
Indebtedness following its issuance), (b) interest expense (imputed or
otherwise) attributable to Capitalized Lease Obligations of the Borrower and its
Restricted Subsidiaries for such period, (c) surety bond fees and related
expenses of the Borrower and its Restricted Subsidiaries for such period in
connection with financing activities, and (d) any cash interest paid in
connection with the issuance or incurrence of any new Indebtedness permitted
hereunder to the extent that, pursuant to ASC 470-60, such payments are not
accounted for as interest expense.


“Consolidated Total Debt” shall mean, as of any date of determination, (a) all
Indebtedness of the types described in clauses (a) and (b) (other than
intercompany Indebtedness owing to the Borrower or any Restricted Subsidiary),
clause (d) (but only to the extent of any unreimbursed drawings under any letter
of credit), clause (e) (but only to the extent of any amounts that are assumed
by the Borrower and/or a Restricted Subsidiary) and clauses (f) through (h) of
the definition thereof, in each case actually owing by the Borrower and/or the
Restricted Subsidiaries on such date and to the extent appearing on the balance
sheet of the Borrower determined on a consolidated basis in accordance with GAAP
(provided that the amount of any Capitalized Lease Obligations or any such
Indebtedness issued at a discount to its face value shall be determined in
accordance with GAAP) minus (b) (i) the aggregate cash and Permitted Investments
(in each case, free and clear of all Liens, other than Permitted Liens and other
nonconsensual Liens permitted by Section 10.2 and Liens permitted by Sections
10.2(a), (h), (i) and (l) and clauses (i) and (ii) of Section 10.2(n)) included
in the cash and cash equivalents accounts listed on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date and (ii) all
obligations (1) existing on the Closing Date and (2) of a similar nature to
those existing on the Closing Date, in each case, arising as a result of the
Genesis VPP Transactions. Notwithstanding anything else herein to the contrary,
as of any date of determination, if the carrying amount of any Indebtedness
described in clause (a) of this definition of “Consolidated Total Debt” differs
from the principal amount of such Indebtedness as a result of the application of
ASC 470-60, then the principal amount of such Indebtedness as of such date shall
be deemed to be the amount of such Indebtedness as of such date for purposes of
the above calculation of Consolidated Total Debt.


“Credit Documents” shall mean this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Guarantee, the Security Documents, any
Intercreditor Agreement and any promissory




- 3 -



--------------------------------------------------------------------------------






notes issued by the Borrower under this Agreement and any other agreements
executed by Credit Parties in connection with this Agreement and expressly
identified as “Credit Documents” therein.


“Subordinated Indebtedness” shall mean the collective reference to any
Indebtedness of any Credit Party that is (a) subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Administrative Agent or (b) Permitted
Junior Lien Debt.


1.3Amendments to Definitions.


(a)The definition of “Applicable Equity Amount” contained in Section 1.1 of the
Credit Agreement is hereby amended by deleting the reference to “Section
10.7(a)(i)(C)” contained therein and inserting in lieu thereof a reference to
“Section 10.7(a)(i)(A)(3)”.


(b)The definition of “Change of Control” contained in Section 1.1 of the Credit
Agreement is hereby amended by (i) adding “the Permitted Junior Lien Debt
Documents,” immediately after the reference to “under and as defined in”
contained in clause (c) of such definition and (ii) adding “the Permitted Junior
Lien Debt,” immediately after the reference to “all or any portion of” contained
in clause (c) of such definition.


(c)The definition of “Excess Cash” contained in Section 1.1 of the Credit
Agreement is hereby amended by (i) deleting the reference to “Section
10.7(a)(iii)” contained therein and inserting in lieu thereof a reference to
“Section 10.7(a)(i)(C) or Section 10.7(a)(i)(D)” and (ii) deleting the reference
to “the 30th day” contained therein and inserting in lieu thereof a reference to
“the 30th day or the 121st day (solely with respect to amounts being held for
use pursuant to Section 10.7(a)(i)(D))”.


(d)The definition of “Lender Default” contained in Section 1.1 of the Credit
Agreement is hereby amended by adding a new clause (f) immediately prior to the
“.” at the end thereof, which clause (f) shall read in full as follows:


, or (f) a Lender has become the subject of a Bail-In Action


(e)The definition of “Letter of Credit Commitment” contained in Section 1.1 of
the Credit Agreement is hereby amended by deleting the reference to
“$50,000,000” contained therein and inserting in lieu thereof a reference to
“$100,000,000”.


1.4Amendment to Section 10.1. Section 10.1 of the Credit Agreement is hereby
amended by (a) deleting the “and” at the end of clause (y)(vi) thereof, (b)
replacing the “.” at the end of clause (z) thereof with “; and” and (c) adding a
new clause (aa) at the end thereof which clause (aa) shall read in full as
follows:


(aa)    Indebtedness in respect of Permitted Junior Lien Debt (including any
Guarantee Obligations thereunder) and any fees, underwriting discounts, premiums
and other costs and expenses incurred in connection with the foregoing and any
Permitted Refinancing Indebtedness issued or incurred in exchange for, or the
net proceeds of which are used to purchase, refinance or replace such
Indebtedness; provided, that:


(i)     the Permitted Junior Lien Debt Principal Amount may not exceed
$1,000,000,000 outstanding at any one time;


(ii)     except as provided in clause (2) below, such Indebtedness shall be
issued in exchange for, or the net proceeds of which are used to purchase,
refinance or replace (A) Senior Subordinated Notes or (B) Permitted Additional
Debt comprised of unsecured senior subordinated or unsecured subordinated
Indebtedness, in each case, as permitted under Section 10.7(a)(i); provided,
that (1) nothing in this clause (ii) shall prohibit the incurrence of Permitted
Refinancing Indebtedness as permitted under Section 10.7(a)(ii) and (2) proceeds
of such Indebtedness in a Permitted Junior Lien Debt Principal Amount not to
exceed $300,000,000 in the aggregate may be used by the Credit Parties for
general corporate purposes and other purposes not prohibited hereunder;


(iii)    such Indebtedness shall not require any prepayments of the Permitted
Junior Lien Debt Principal Amount prior to the scheduled maturity date of such
Indebtedness (other than as a result of an event of default or customary change
in control put or asset sale put; provided, that any such mandatory prepayment
or redemption requirement in connection with asset sales is subject to any
prepayment obligations in connection therewith that the Borrower has under this
Agreement); and




- 4 -



--------------------------------------------------------------------------------








(iv)    immediately after giving effect to the incurrence of such Indebtedness
and use thereof, (A) the Borrower shall be in pro forma compliance with each of
the Financial Performance Covenants set forth in Section 10.11 (calculated after
giving pro forma effect to any applicable refinancing or other exchange of
Senior Subordinated Notes or Permitted Additional Debt) and (B) no Default,
Event of Default or Borrowing Base Deficiency then exists or would result
therefrom.


1.5Amendment to Section 10.2. Section 10.2 of the Credit Agreement is hereby
amended by (a) deleting the “and” at the end of clause (z) thereof, (b)
replacing the “.” at the end of clause (aa) thereof with “; and” and (c) adding
a new clause (ab) at the end thereof which clause (ab) shall read in full as
follows:


(ab)    Liens on Collateral securing Permitted Junior Lien Debt, provided that,
pursuant to an Intercreditor Agreement, such Liens are junior to the Liens in
favor of the Administrative Agent securing the Indebtedness.


1.6Amendments to Section 10.7 of the Credit Agreement.


(a)Section 10.7(a) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:


(a)    (i) The Borrower will not, and will not permit any Restricted Subsidiary
to, exchange, prepay, repurchase or redeem or otherwise defease (x) the Senior
Subordinated Notes or (y) any Permitted Additional Debt comprised of unsecured
senior subordinated or unsecured subordinated Indebtedness (it being understood
that payments of regularly scheduled cash interest and any AHYDO Payments in
respect of the Senior Subordinated Notes or such Permitted Additional Debt shall
be permitted); provided, however, that the Borrower or any Subsidiary may
exchange, prepay, repurchase, redeem or defease the Senior Subordinated Notes or
any such Permitted Additional Debt (A) (1) with the proceeds of any Permitted
Refinancing Indebtedness (or with any Permitted Refinancing Indebtedness that is
otherwise issued in exchange for such Senior Subordinated Notes or such
Permitted Additional Debt), (2) with the proceeds of any Permitted Additional
Debt (or with Permitted Additional Debt that is otherwise issued in exchange for
such Senior Subordinated Notes or such Permitted Additional Debt) or (3) with
the proceeds from the issuance of Stock by the Borrower, in each case, so long
as such exchange, prepayment, repurchase, redemption or defeasance occurs within
90 days following the Borrower’s or such other Restricted Subsidiary’s
incurrence or issuance of such Permitted Refinancing Indebtedness, Permitted
Additional Debt or Stock, as applicable, (B) by converting the Senior
Subordinated Notes or any such Permitted Additional Debt to Stock or exchanging
the Senior Subordinated Notes or any such Permitted Additional Debt for Stock
(in each case other than Disqualified Stock) of the Borrower or any of its
direct or indirect parent, (C) so long as, immediately after giving pro forma
effect to such exchange, prepayment, repurchase, redemption or defeasance, (1)
no Event of Default has occurred and is continuing, (2) the Available Commitment
is not less than 20% of the then effective Loan Limit, and (3) the sum of all
exchanges, prepayments, repurchases, redemptions or defeasements made on or
after the Second Amendment Effective Date pursuant to this Section 10.7(a)(i)(C)
is not greater than $225,000,000, or (D) with the proceeds from any Permitted
Junior Lien Debt (or with Permitted Junior Lien Debt that is otherwise issued in
exchange for such Senior Subordinated Notes or such Permitted Additional Debt),
so long as such exchange, prepayment, repurchase, redemption or defeasance
occurs within 120 days following the Borrower’s or such other Restricted
Subsidiary’s incurrence of such Permitted Junior Lien Debt.


(ii)    The Borrower will not, and will not permit any Restricted Subsidiary to,
exchange, prepay, repurchase or redeem or otherwise defease any Permitted Junior
Lien Debt; provided, however, that the Borrower or any Subsidiary may exchange,
prepay, repurchase, redeem or defease the Permitted Junior Lien Debt
(A) (1) with the proceeds of any Permitted Refinancing Indebtedness (or with any
Permitted Refinancing Indebtedness that is otherwise issued in exchange for such
Permitted Junior Lien Debt), (2) with the proceeds of any Permitted Additional
Debt (or with Permitted Additional Debt that is otherwise issued in exchange for
such Permitted Junior Lien Debt) or (3) with the proceeds from the issuance of
Stock by the Borrower, in each case, so long as such exchange, prepayment,
repurchase, redemption or defeasance occurs within 90 days following the
Borrower’s or such other Restricted Subsidiary’s incurrence or issuance of such
Permitted Refinancing Indebtedness, Permitted Additional Debt or Stock, as
applicable, or (B) by converting Permitted Junior Lien Debt to Stock or
exchanging Permitted Junior Lien Debt for Stock (in each case other than
Disqualified Stock) of the Borrower or any of its direct or indirect parent.




- 5 -



--------------------------------------------------------------------------------








(b)Section 10.7 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (b) thereof, (ii) renumbering clause (c) thereof to
be clause (d) thereof and (iii) adding a new clause (c) thereto which shall read
in full as follows:


(c)    The Borrower will not amend or modify the Permitted Junior Lien Debt
Documents with respect to any Permitted Junior Lien Debt, except to the extent
that any such amendment or modification would (i) not be adverse to the Lenders
in any material respect, (ii) not cause such Indebtedness to not comply with the
definition of “Permitted Junior Lien Debt” herein and (iii) comply with the
terms of the applicable Intercreditor Agreement; and


1.7Amendment to Section 12 of the Credit Agreement. Section 12 of the Credit
Agreement is hereby amended by adding a new Section 12.14 at the end thereof
which shall read in full as follows:


12.14.    Intercreditor Agreements.


(a)    Subject to Section 12.14(c), each of the Lenders, the Letter of Credit
Issuer and the other Secured Parties hereby irrevocably authorizes and directs
the Administrative Agent to execute and deliver, in each case on behalf of such
Secured Party and without any further consent, authorization or other action by
such Secured Party, (i) from time to time upon the request of the Borrower, in
connection with the establishment, incurrence, amendment or refinancing of any
Permitted Junior Lien Debt, any Intercreditor Agreement (which, for the
avoidance of doubt, shall be in form and substance satisfactory to the
Administrative Agent and the Majority Lenders in their sole discretion) and (ii)
any documents relating thereto.


(b)    Each of the Lenders, the Letter of Credit Issuer and the other Secured
Parties hereby irrevocably (i) consents to the treatment of Liens to be provided
for under the Intercreditor Agreement, (ii) agrees that, upon the execution and
delivery thereof, such Secured Party will be bound by the provisions of any
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of any Intercreditor Agreement, (iii) agrees
that no Secured Party shall have any right of action whatsoever against the
Administrative Agent as a result of any action taken by the Administrative Agent
pursuant to this Section or in accordance with the terms of any Intercreditor
Agreement and (iv) authorizes and directs the Administrative Agent to carry out
the provisions and intent of any Intercreditor Agreement.


(c)    Each of the Lenders, the Letter of Credit Issuer and the other Secured
Parties hereby irrevocably further authorizes and directs the Administrative
Agent to execute and deliver, in each case on behalf of such Secured Party and
without any further consent, authorization or other action by such Secured
Party, any amendments, supplements or other modifications of any Intercreditor
Agreement that the Borrower may from time to time request (i) to give effect to
any establishment, incurrence, amendment or refinancing of any Permitted Junior
Lien Debt under any Permitted Refinancing Indebtedness, (ii) to confirm for any
party that such Intercreditor Agreement is effective and binding upon the
Administrative Agent on behalf of the Secured Parties or (iii) to effect any
other amendment, supplement or modification so long as the resulting agreement
would constitute an Intercreditor Agreement if executed at such time as a new
agreement (including for the avoidance of doubt, that such agreement is in form
and substance acceptable to the Administrative Agent and the Majority Lenders in
their sole discretion).


(d)    Each of the Lenders, the Letter of Credit Issuer and the other Secured
Parties hereby irrevocably further authorizes and directs the Administrative
Agent to execute and deliver, in each case on behalf of such Secured Party and
without any further consent, authorization or other action by such Secured
Party, any amendments, supplements or other modifications of any Security
Document to add or remove any legend that may be required pursuant to any
Intercreditor Agreement.


(e)    The Administrative Agent shall have the benefit of the provisions of
Section 12 with respect to all actions taken by it pursuant to this Section
12.14 or in accordance with the terms of any Intercreditor Agreement to the full
extent thereof.


1.8Amendment to Article XIII of the Credit Agreement. Section 13 of the Credit
Agreement is hereby amended by adding a new Section 13.27 at the end thereof
which Section 13.27 shall read in full as follows:




- 6 -



--------------------------------------------------------------------------------








Section 13.27     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


1.9Amendment to Schedule 1.1(a) to the Credit Agreement. Schedule 1.1(a) to the
Credit Agreement is hereby replaced in its entirety with Schedule 1.1(a)
attached hereto and Schedule 1.1(a) attached hereto shall be deemed to be
attached as Schedule 1.1(a) to the Credit Agreement.


Section 2.Borrowing Base Redetermination. In reliance on the representations,
warranties, covenants and agreements contained in this Third Amendment, the
Administrative Agent and the Lenders hereby agree that the Borrowing Base shall
be redetermined to an amount equal to $1,050,000,000 effective as of the Third
Amendment Effective Date. The Borrowing Base shall remain at such level until
the next Scheduled Redetermination, the next Interim Redetermination or other
adjustment to the Borrowing Base thereafter, whichever occurs first pursuant to
the Credit Agreement. The redetermination of the Borrowing Base provided for in
this Section 2 shall be deemed to be the Scheduled Redetermination scheduled for
on or about May 1, 2016 for purposes of Section 2.14 of the Credit Agreement.


Section 3.Reduction in Total Commitments. Pursuant to Section 4.3(c) of the
Credit Agreement, the Total Commitments are hereby automatically and permanently
reduced (but subject to Section 2.16 of the Credit Agreement), contemporaneously
with the redetermination of the Borrowing Base contained in Section 2 hereof, to
an amount equal to $1,050,000,000 effective as of the Third Amendment Effective
Date.


Section 4.Conditions Precedent to Amendment. Subject to the satisfaction (or
waiver) of the following conditions, the amendments to the Credit Agreement
contained in Section 1 hereof shall each be effective on the Third Amendment
Effective Date:


4.1Counterparts. Administrative Agent shall have received counterparts hereof
duly executed by an Authorized Officer of each of Borrower, the Guarantors and
the Required Lenders.


4.2No Default; No Borrowing Base Deficiency. No Default or Event of Default
shall have occurred which is continuing, and no Borrowing Base Deficiency shall
then exist, in each case, before and after giving effect to the amendments to
the Credit Agreement contained in Section 1 hereof, the redetermination of the
Borrowing Base contained in Section 2 hereof and the reduction in the Total
Commitments contained in Section 3 hereof.


4.3Payment of Fees. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Third Amendment Effective Date
including, without limitation, an amendment fee for the benefit of the Executing
Lenders executing this Third Amendment on or prior to the Third Amendment
Effective Date in an amount for each such Executing




- 7 -



--------------------------------------------------------------------------------






Lender equal to 5 basis points (0.05%) of the amount of such Executing Lender’s
Commitment as of the Third Amendment Effective Date after giving effect to
Section 3 hereof.


4.4Other Documents. Administrative Agent shall have been provided with such
documents, instruments and agreements, and Borrower shall have taken such
actions, in each case as Administrative Agent may reasonably require in
connection with this Third Amendment and the transactions contemplated hereby.


Section 5.Post-Closing Covenants.


5.1The Borrower shall, and shall cause the other Credit Parties to, deliver
control agreements with respect to their respective deposit accounts, securities
accounts and commodities accounts in accordance with the terms of Section 4(b)
of the Pledge Agreement; provided that, notwithstanding the foregoing and the
requirements set forth in Section 4.1 of the Second Amendment, the Borrower and
any such Credit Party shall have until the date that is 15 days following the
Third Amendment Effective Date (or such longer period as the Administrative
Agent may agree in its sole discretion) to deliver such control agreements. The
parties hereto hereby agree that if the Borrower or any such Credit Party is
unable to deliver a control agreement with respect to any such account by such
date, the Borrower shall, or shall cause such Credit Party to, close such
account and provide notice to the Administrative Agent of such closure within 5
Business Days following such date, and upon delivery of such notice, Schedule 2
to the Pledge Agreement shall be automatically deemed to be amended to delete
therefrom any such closed accounts without further action by the parties hereto
or thereto.


5.2Notwithstanding the requirements set forth in Section 4.2 of the Second
Amendment, the Borrower shall, and shall cause its Restricted Subsidiaries to
grant, within 30 days of the Third Amendment Effective Date (or such longer
period as the Administrative Agent may agree in its sole discretion), to the
Administrative Agent as security for the Obligations a first-priority Lien
(subject to Liens permitted by Section 10.2) on additional Oil and Gas
Properties not already subject to a Lien of the Security Documents such that,
after giving effect thereto, the PV-9 of the Mortgaged Properties (calculated at
the time of redetermination) equals or exceeds the Collateral Coverage Minimum.
All such Liens will be created and perfected by and in accordance with the
provisions of the Security Documents, including, if applicable, any additional
Mortgages.


5.3The Borrower’s failure to timely comply with this Section 5 (after giving
effect to any applicable extensions of deadlines by the Administrative Agent to
the extent permitted hereunder) shall constitute an immediate Event of Default
with no notice or cure periods.


Section 6.Representations and Warranties. To induce Executing Lenders and
Administrative Agent to enter into this Third Amendment, Borrower hereby
represents and warrants to Lenders and Administrative Agent as follows as of the
Third Amendment Effective Date:


6.1Reaffirm Existing Representations and Warranties. Each representation and
warranty of Borrower contained in the Credit Agreement and the other Credit
Documents is true and correct in all material respects (unless such
representations and warranties are already qualified by materiality, Material
Adverse Effect or a similar qualification in which case such representations and
warranties shall be true and correct in all respects) with the same effect as
though each such representation and warranty had been made on and as of the
Third Amendment Effective Date (except where any such representation and
warranty expressly relates to an earlier date, in which case each such
representation and warranty shall have been true and correct in all material
respects as of such earlier date).


6.2Due Authorization. The execution, delivery and performance by Borrower of
this Third Amendment are within Borrower’s corporate or organizational powers,
have been duly authorized by all necessary action, and require no action by or
in respect of, or filing with, any governmental body, agency or official.


6.3Validity and Enforceability. This Third Amendment constitutes the valid and
binding obligation of Borrower enforceable in accordance with its terms, except
as (a) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (b) the availability of
equitable remedies may be limited by equitable principles of general
application.


6.4No Defense. Borrower acknowledges that Borrower has no defense to
(a) Borrower’s obligation to pay the Obligations when due, or (b) the validity,
enforceability or binding effect against Borrower of the Credit Agreement or any
of the other Credit Documents or any Liens intended to be created thereby.






- 8 -



--------------------------------------------------------------------------------






Section 7.Miscellaneous.


7.1No Waivers. No failure or delay on the part of Administrative Agent or
Lenders to exercise any right or remedy under the Credit Agreement, any other
Credit Documents or applicable law shall operate as a waiver thereof, nor shall
any single or partial exercise of any right or remedy preclude any other or
further exercise of any right or remedy, all of which are cumulative and may be
exercised without notice except to the extent notice is expressly required (and
has not been waived) under the Credit Agreement, the other Credit Documents and
applicable law.


7.2Reaffirmation of Credit Documents. Any and all of the terms and provisions of
the Credit Agreement and the other Credit Documents shall, except as amended and
modified hereby, remain in full force and effect. The amendments contemplated
hereby or thereby shall not limit or impair any Liens securing the Obligations,
each of which are hereby ratified, affirmed and extended to secure the
Obligations.


7.3Legal Expenses. Borrower hereby agrees to pay on demand all reasonable fees
and expenses of counsel to Administrative Agent incurred by Administrative Agent
in connection with the preparation, negotiation and execution of this Third
Amendment and all related documents.


7.4Parties in Interest. All of the terms and provisions of this Third Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.


7.5Counterparts. This Third Amendment may be executed in counterparts
(including, without limitation, by electronic signature), and all parties need
not execute the same counterpart; however, no party shall be bound by this Third
Amendment until Borrower, the Guarantors and Required Lenders have executed a
counterpart. Facsimiles and counterparts executed by electronic signature (e.g.,
.pdf) shall be effective as originals.


7.6Complete Agreement. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.


7.7Headings. The headings, captions and arrangements used in this Third
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Third Amendment, nor affect
the meaning thereof.


7.8Governing Law. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


7.9Severability. Any provision of this Third Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


7.10Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


[Signature pages follow.]








- 9 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective authorized officers effective as of the Third
Amendment Effective Date.


 
BORROWER:
 
DENBURY RESOURCES INC.,
 
a Delaware corporation
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Senior Vice President and Chief Financial Officer







Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






Each of the undersigned (i) consent and agree to this Third Amendment, and (ii)
agree that the Credit Documents to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms.


 
 
 
GUARANTORS:
 
DENBURY GATHERING & MARKETING, INC.
 
DENBURY HOLDINGS, INC.
 
DENBURY OPERATING COMPANY
 
DENBURY ONSHORE, LLC
 
DENBURY PIPELINE HOLDINGS, LLC
 
DENBURY AIR, LLC
 
DENBURY GREEN PIPELINE-TEXAS, LLC
 
DENBURY GULF COAST PIPELINES, LLC
 
GREENCORE PIPELINE COMPANY LLC
 
DENBURY GREEN PIPELINE-MONTANA, LLC
 
DENBURY GREEN PIPELINE-RILEY RIDGE, LLC
 
DENBURY THOMPSON PIPELINE, LLC
 
ENCORE PARTNERS GP HOLDINGS, LLC
 
PLAIN ENERGY HOLDINGS, LLC
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Senior Vice President and Chief Financial Officer





Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
ADMINISTRATIVE AGENT/LENDER:
 
 
 
JPMORGAN CHASE BANK, N.A.
 
as Administrative Agent and a Lender
 
 
 
 
By:
/s/ Michele Jones
 
Name:
Michele Jones
 
Title:
Managing Director





Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
LENDERS:
 
 
 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Ronald E. McKaig
 
Name:
Ronald E. McKaig
 
Title:
Managing Director





Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ John Mammen
 
Name:
John Mammen
 
Title:
Vice President





Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ David L. Denbina, P.E.
 
Name:
David L. Denbina, P.E.
 
Title:
Senior Vice President







Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
 
as a Lender
 
 
 
 
By:
/s/ Daria Mahoney
 
Name:
Daria Mahoney
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Richard Antl
 
Name:
Richard Antl
 
Title:
Authorized Signatory



Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
COMERICA BANK,
 
as a Lender
 
 
 
 
By:
/s/ Brandon M. White
 
Name:
Brandon M. White
 
Title:
Vice President





Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
COMPASS BANK,
 
as a Lender
 
 
 
 
By:
/s/ Kathleen J. Bowen
 
Name:
Kathleen J. Bowen
 
Title:
Managing Director







Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
 
as a Lender
 
 
 
 
By:
/s/ Mark Roche
 
Name:
Mark Roche
 
Title:
Managing Director
 
 
 
 
By:
/s/ Michael Willis
 
Name:
Michael Willis
 
Title:
Managing Director



Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as a Lender
 
 
 
 
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Nicholas Goss
 
Name:
Nicholas Goss
 
Title:
Authorized Signatory









Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
MUFG UNION BANK, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Brian Hawk
 
Name:
Brian Hawk
 
Title:
Vice President



Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
ROYAL BANK OF CANADA,
 
as a Lender
 
 
 
 
By:
/s/ Jay T. Sartain
 
Name:
Jay T. Sartain
 
Title:
Authorized Signatory





Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
SANTANDER BANK, N.A.,
 
as a Lender
 
 
 
 
By:
/s/ Aidan Lanigan
 
Name:
Aidan Lanigan
 
Title:
Senior Vice President
 
 
 
 
By:
/s/ Puiki Lok
 
Name:
Puiki Lok
 
Title:
Vice President





Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
THE BANK OF NOVA SCOTIA,
 
as a Lender
 
 
 
 
By:
/s/ Mark Sparrow
 
Name:
Mark Sparrow
 
Title:
Director







Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
UBS AG, STAMFORD BRANCH,
 
as a Lender
 
 
 
 
By:
/s/ Darlene Arias
 
Name:
Darlene Arias
 
Title:
Director
 
 
 
 
By:
/s/ Houssem Daly
 
Name:
Houssem Daly
 
Title:
Associate Director



Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
ING CAPITAL LLC,
 
as a Lender
 
 
 
 
By:
/s/ Juli Bieser
 
Name:
Juli Bieser
 
Title:
Managing Director
 
 
 
 
By:
/s/ Charles Hall
 
Name:
Charles Hall
 
Title:
Managing Director





Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
SUNTRUST BANK,
 
as a Lender
 
 
 
 
By:
/s/ William S. Krueger
 
Name:
William S. Krueger
 
Title:
First Vice President





Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
By:
/s/ Stephen J. Jones
 
Name:
Stephen J. Jones
 
Title:
Senior Vice President





Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Lender
 
 
 
 
By:
/s/ James D. Weinstein
 
Name:
James D. Weinstein
 
Title:
Managing Director









Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
FIFTH THIRD BANK,
 
as a Lender
 
 
 
 
By:
/s/ Thomas Kleiderer
 
Name:
Thomas Kleiderer
 
Title:
Director





Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
ABN AMRO CAPITAL USA LLC,
 
as a Lender
 
 
 
 
By:
/s/ Darrell Holley
 
Name:
Darrell Holley
 
Title:
Managing Director
 
 
 
 
By:
/s/ David Montgomery
 
Name:
David Montgomery
 
Title:
Executive Director





Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
BOKF, NA DBA BANK OF TEXAS,
 
as a Lender
 
 
 
 
By:
/s/ Thomas E. Stelmar, Jr.
 
Name:
Thomas E. Stelmar, Jr.
 
Title:
Senior Vice President







Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.

--------------------------------------------------------------------------------






 
 
 
 
 
GOLDMAN SACHS BANK USA,
 
as a Lender
 
 
 
 
By:
/s/ Jerry Li
 
Name:
Jerry Li
 
Title:
Authorized Signatory





Signature Page
Third Amendment to Amended and Restated Credit Agreement
Denbury Resources Inc.